                 Case 1:21-cr-00446-VSB Document 4 Filed 07/08/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-   -   -    -    -   -    -    -    -   -    -   -   -             X

UNITED STATES OF AMERICA                                                              INDICTMENT

                      - v. -
                                                                                      21 Cr .
ANDREW FRANZONE ,

                                    Defendant .                                   CRIM
-   -   -    -    -   -    -    -    -   -    -   -   -   -    -    X

                                                          COUNT ONE
                                                      (Securities Fraud)

            The Grand Jury charges :

                                     Overview of the Scheme to Defraud

            1.        At        all          times        relevant           to   this          Indictment ,   ANDREW

FRANZONE ,                the       defendant ,               perpetrated         a     scheme     to   fraudulently

induce           investors               to       invest           in   an   investment          fund   by means   of

misrepresentations                                and          omissions ,             and       continued      those

misrepresentations and omissions throughout the life of the fund ,

in connection with his role as founder and General Partner of an

investment firm called FF Fund I , LP .

            2.        In or about 2010 , ANDREW FRANZONE , the defendant , and a

partner (" Individual - l u ) formed Farrell Franzone Investments LLC ,

which FRANZONE described as an opportunity for investors to invest ,

through the purchase of limited partnership                                                  (" LP u ) interests , in

a hedge fund purporting to trade preferred securities and options

and to maintain a highly liquid portfolio for its investors .                                                    When
             Case 1:21-cr-00446-VSB Document 4 Filed 07/08/21 Page 2 of 8




Individual - 1 left Farrell Franzone in 2014 ,                         FRANZONE renamed the

fund FF Fund I          (" FF Fund " ).

        3.         Between in or about late 2014 and FF Fund ' s bankruptcy

in or about September 2019 , ANDREW FRANZONE , the defendant , served

as FF Fund ' s General Partner responsible for managing FF Fund ' s

investments , which he touted to prospective investors as a " multi -

strategy          investment   program           focus [ed]       on    three     unique      asset

classes : the preferred stock market ,                       the option market ,           and the

pr i vate         investment   portfolio ."           When     discussing        FF   Fund     with

investors , FRANZONE represented that FF Fund was focused on trading

in the preferred securities and options markets , and that FF Fund

had a track record of consistent positive trading returns since

its inception in August 2010 .

        4.         Throughout the life of             FF Fund ,      ANDREW FRANZONE ,           the

defendant , also continued to maintain , among other things , that FF

Fund was h i ghly liquid ,           that the trading strategy continued to

focus        on    preferred    securities           and    options ,     and     that      private

investments           accounted    for      no       more     than      20 %    of    FF     Fund ' s

investments .             FRANZONE        further          maintained      that       FF     Fund ' s

proprietary trading strategy was achieving consistent ,                                    positive

returns , as reflected in monthly performance reports FRANZONE sent

to investors .

        5.         By in or about late 2018 , ANDREW FRANZONE , the defendant ,

represented to investors and prospective investors in FF Fund that

                                                 2
           Case 1:21-cr-00446-VSB Document 4 Filed 07/08/21 Page 3 of 8




FF Fund had reached $70 million in assets under management .

      6.      In truth and in fact ,             these representations by ANDREW

FRANZONE ,     the    defendant ,   were     largely       false .     Contrary to    his

claims that FF Fund was engaged primarily in preferred securities

and options trading that ensured the FF Fund ' s liquidity , and that

investors could redeem their LP interests on a quarterly basis , by

in or about 2018 FRANZONE had in fact diverted more than 80 % of FF

Fund ' s assets to high - risk , illiquid private investments , many of

which were either worthless or significantly impaired ,                          and had

misappropriated        fund   assets    to       fund    his   own    personal   business

interests .      Furthermore ,      FRANZONE ' s        representation that FF Fund

had $70 million in assets under management by in or about late

2018 was false , as FF Fund in fact never had more than $40 million

in assets under management .            Finally ,        FRANZONE ' s representations

to investors about the positive performance of FF Fund , including

the   monthly        performance    reports        provided      to    investors ,   were

largely fabricated .

      7.      Through these and other              fraudulent        misrepresentations

and omissions , described further below , FRANZONE induced over 100

investors to invest more than $40 million in FF Fund .                            Despite

showing investors positive trading returns as late as in or about

early 2019 , FF Fund could not satisfy redemption requests as of at

least September 2019 ,         and is currently in the process of being

liquidated .

                                             3
             Case 1:21-cr-00446-VSB Document 4 Filed 07/08/21 Page 4 of 8




                                  Statutory Allegations

        8.      From at least in or about 2014 , up to and including in

or about September 2019 , in the Southern District of New York and

elsewhere ,        ANDREW     FRANZONE ,         the   defendant ,        willfully     and

knowingly ,       directly    and     indirectly ,      by   use   of     the   means   and

instrumentalities of interstate commerce and of the mails , and of

the facilities of national securities exchanges , used and employed

manipulative and deceptive devices and contrivances in connection

with the purchase and sale of securities in violation of Title 17 ,

Code of Federal Regulations ,              Section 240 . l0b - 5 , by (a)       employing

devices ,       schemes ,   and    artifices      to   defraud ;     (b) making    untrue

statements of material fact and omitting to state material facts

necessary in order to make the statements made ,                        in the light of

the circumstances under which they were made , not misleading ; and

(c)     engaging in acts ,         practices ,     and courses of business which

operated and would operate as a fraud and deceit upon persons , to

wit ,    FRANZONE     fraudulently        induced victims       to purchase       limited

partnership         interests      into    his     investment      fund    by   means   of

misrepresentations and omissions ,                 and continued that pattern of

fraudulent misrepresentations and omissions throughout the life of

the fund .

      (Title 15 , United States Code , Sections 78j (b) & 78ff ;
  Title 17 , Code of Federal Regulations , Section 240 . l0b - 5 ; and
             Title 18 , United States Code , Section 2 . )



                                              4
             Case 1:21-cr-00446-VSB Document 4 Filed 07/08/21 Page 5 of 8




                                      COUNT TWO                                         (
                                    (Wire Fraud)

        The Grand Jury further charges :

        9.      The allegations contained in paragraphs 1 through 8 of

this Indictment are repeated and realleged as if fully set forth

herein.

        10.     From at least in or about 2014 , up to and including in

or about September 2019 , in the Southern District of New York and

elsewhere ,        ANDREW    FRANZONE ,       the    defendant ,        willfully      and

knowingly ,       having devised and intending to devise a                     scheme and

artifice to defraud and for obtaining money and property by means

of false and fraudulent pretenses , representations , and promises ,

and attempting to do so , did transmit and cause to be transmitted

by means of wire , radio , and television communication in interstate

and     foreign     commerce ,   writings ,    signs ,      signals ,   pictures ,     and

sounds for the purpose of executing such scheme and artifice , to

wit ,    FRANZONE ,      using   electronic         transfers      of     funds ,    email

communications ,         interstate    telephone         calls ,    and     other     wire

communications ,        fraudulently      induced     his     victims     to    purchase ,

including via interstate wires through the Southern District of

New York ,       limited partnership interests in an investment fund by

means of misrepresentations and omissions , and continued that




                                           5
                Case 1:21-cr-00446-VSB Document 4 Filed 07/08/21 Page 6 of 8
,,_




      pattern of fraudulent misrepresentations and omissions throughout

      the life of the fund .

                (Title 18 , United States Code , Sections 1343 and 2 . )

                                   FORFEITURE ALLEGATIONS

           11 .    As a result of committing the offenses alleged in Counts

      One and Two of this Indictment , ANDREW FRANZONE ,           the defendant ,

      shall forfeit to the United States , pursuant to Title 18 , United

      States Code , Section 981 (a) (1) (C) and Title 28 , United States Code ,

      Section 2461(c) , all property , real and personal , that constitutes

      or is derived from proceeds traceable to the commission of said

      offenses ,   including but not limited to a sum of money in United

      States currency representing the amount of proceeds traceable to

      the commission of said offenses .

                             Substitute Assets Provision

           12 .    If any of the above - described forfeitable property , as

      a result of any act or omission of the defendant :

           a.      cannot be located upon the exercise of due diligence ;

           b.      has been transferred or sold to ,        or deposited with ,   a

                   third party ;

           c.      has been placed beyond the jurisdiction of the court ;

           d.      has been substantially diminished in value ; or

           e.      has been commingled with other property which cannot be

                   divided without difficulty ,

      it is the intent of the United States , pursuant to Title 21 , United

                                             6
          Case 1:21-cr-00446-VSB Document 4 Filed 07/08/21 Page 7 of 8




States    Code ,   Section   853 (p)   and Title   28 ,   United States   Code ,

Section 2461(c) , to seek forfeiture of any other property of the

defendants up to the value of the forfeitable property described

above .

              (Title 18 , United States Code , Section 981 ;
              Title 21 , United States Code , Section 853 ;
             Title 28 , United States Code , Section 2461 . )




                                             United States Attorney




                                         7
Case 1:21-cr-00446-VSB Document 4 Filed 07/08/21 Page 8 of 8




              UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK


                UNITED STATES OF AMERICA

                            -   v.   -

                     ANDREW FRANZONE,

                                         Defendant.


                         INDICTMENT

                         21 Cr.

               (15 U. S . C . §§ 78j (b) & 78ff ;
      17 C . F . R. § 240 . lOb - 5 ; 18 U. S . C. §§ 1343
                              and 2 . )



                     AUDREY STRAUSS
                 United States Attorney




                         Foreperson
